Citation Nr: 1615276	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for arthritis in the hands.  

4. Entitlement to service connection for a bilateral hand disorder, diagnosed as Raynaud's syndrome, to include as due to service in the Southwest Asia theater of operations and as secondary to a bilateral wrist disability. 

5. Entitlement to service connection for a chronic sleep disorder, to include as due to service in the Southwest Asia theater of operations.



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1992.

This matter is on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

This appeal was remanded by the Board in April 2010 and again in March 2012 for further development and is now ready for disposition.

For the reasons explained below, the issue of entitlement to service connection for a bilateral hand disorder has been separated into two issues and has been recharacterized accordingly.  

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  



FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been characterized by pain when lifting or any other activity involving shoulder motion; ankylosis that is intermediate between favorable and unfavorable ankylosis, limitation of motion to 25 degrees from the side, or impairment of the humerus with fibrous union at the scapulohumeral joint has not been shown.  

2.  It is at least as likely as not that the arthritis in the Veteran's hands is related to his active duty service.  

3.  Raynaud's syndrome was not shown in service or for many years thereafter and is not related to service, a service connected disability or to service in the Southwest Asia theater of operations. 

4.  A diagnosed sleep disorder or a psychiatric disorder, other than PTSD and depression, is not currently shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5024, 5200, 5201, 5202, 5203 (2015).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

3. The criteria for entitlement to service connection for arthritis in the hands have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

4. The criteria for entitlement to service connection for a bilateral hand disorder, diagnosed as Raynaud's syndrome, to include as due to service in the Southwest Asia theater of operations and as secondary to a service-connected bilateral wrist disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.317 (2015).

5. The criteria for entitlement to service connection for a chronic sleep disorder, to include as due to service in the Southwest Asia theater of operations, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA outpatient treatment records, and records submitted in conjunction with a claim to the Social Security Administration (SSA) have been obtained.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in January 2006, February 2011, June 2011 and July 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was last afforded an examination of his right shoulder disability is over three years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  There is no such medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his 2012 VA examination.

This appeal was remanded by the Board in April 2010 and March 2012 for further development.  Specifically, the Board instructed the RO to afford the Veteran a new VA examination, and to acquire the Veteran's SSA records.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was provided a new VA examination in July 2012, which the Board finds adequate for adjudication purposes.  The RO also obtained the Veteran's SSA records.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his right shoulder disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DCs 5024 (addressing tenosynovitis).  Disabilities under this diagnostic code are rated under limitation of motion, as if it were arthritis.  His 20 percent rating is specifically assigned under DC 5201, which addresses limitation of the arm.  According to his VA examination in February 2011, this is his non-dominant shoulder.  

In order to warrant a rating in excess of 20 percent for a disability to the non-dominant shoulder, the evidence must show:
* Ankylosis that is intermediate between favorable and unfavorable ankylosis (30 percent under DC 5200). 
* Limitation of motion to 25 degrees from the side (30 percent under DC 5201); or
* Impairment of the humerus with fibrous union at the scapulohumeral joint (40 percent under DC 5202).
See 38 C.F.R. § 4.71a (2015).

At a VA examination in January 2006, the Veteran stated that he experienced constant pain over the posterior shoulder, although it was mild in severity.  He also noted pain in motion, but no flare-ups.  There was tenderness over the acromioclavicular (AC) joint with pain in motion.  However, there was no edema, effusion, instability or weakness.  His range of motion was limited by pain to only 50 degrees of active motion.  As a measureable range of motion was shown in all directions, ankylosis was not indicated.  An X-ray performed in April 2007 revealed minimal degenerative features in the AC joint, as well as some abnormal signal intensities consistent with tendinitis.  

At an orthopedic evaluation in August 2007, the Veteran continued to complain of shoulder pain, but denied any recent injury.  No deformity or swelling was observed.  However, he did complain of some tenderness and soreness upon palpation.  His range of motion was characterized by active abduction to 150 degrees and 160 degrees of flexion.  At a VA examination in February 2011, the Veteran complained of symptoms such as instability, giving way, stiffness and weakness, and locking episodes.  He denied a history of dislocation or subluxation.  No range of motion testing was performed.  

At his most recent VA examination in July 2012, the Veteran stated that his shoulder has gotten progressively worse, especially when he raises his arm to wave or shake hands.  Some pain upon palpation was observed, although his strength was normal.  His range of motion was limited by pain to 90 degrees, shoulder abduction was limited to 85 degrees.  There was no change after repetitive motion, and ankylosis was not shown.  There was also no history of dislocation of the scapulohumeral joint.  

The Veteran's range of motion of the right shoulder has been consistently greater than 25 degrees from the side.  Indeed, even in considering  the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, such a loss of range of motion has not nearly been approximated..  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The mere fact that he experiences pain during motion of his shoulder does not in and of itself support the assignment of a higher rating.   See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (held that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

The Board also does not find the presence of any malunion of the shoulder joint.  Specifically, an MRI performed on the shoulder in October 2004 indicated mild shoulder impingement.  An X-ray performed in April 2007 was also negative for any sort of malunion or fibrous union.  

Finally, given the measurable range of motion in the shoulder on all occasions, ankylosis is also not shown.  An increased rating is not warranted on this basis.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right shoulder disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right shoulder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's right shoulder disorder is not warranted for any period on appeal.  As such, the appeal is denied

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder other than PTSD and depression, for which he is already service-connected.  In this regard, the Board notes that he has at various times been diagnosed with bipolar disorder, somatoform disorder and anxiety disorder.  He is also claiming service connection for insomnia and a bilateral hand disorder, both of which he asserts is related to his service in the Southwest Asia theater of operations.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection may also be warranted for veterans with service in the Southwest Asia theater of operations for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hand Disorder

The Board notes at the outset that Veteran has actually been diagnosed with two distinct hand disorders for service connection could potentially be granted.  The first is a musculoskeletal disorder that VA examinations in February and June 2011 diagnosed as "Bilateral hand arthritis and Polymyalgia Rheumatica," and tendonitis, respectively.    

The service treatment records reflect that the Veteran injured his left thumb while on active duty in December 1988.  He later injured his right index finger in July 1991.  Therefore, the presence of in-service injuries has been established.  The Board also relies on the opinion provided by VA examiner in February 2011, who concluded that the Veteran's hand arthritis was at least as likely as not related to both "repetitive stress" and the injuries that occurred in service.  It is noted that, while the Veteran underwent subsequent VA examinations in June 2011 and July 2012, neither examination provided sufficient information to rebut the February 2011 VA examiner's initial conditions.  Service connection is thereby warranted for bilateral arthritis of the hands.  

Next, at his July 2012 VA examination, the Veteran was diagnosed with Raynaud's disease which, as the VA examiner stated, is a peripheral vascular disorder, and is not musculoskeletal in nature.  After a review of the competent evidence, service connection is not warranted for this disorder.  

Service treatment records do not reflect complaints of, or treatment for, this type of disorder in service.  Significantly, at a March 1993 reserve physical examination, he did not indicate the presence of a hand disorder of any sort.  Moreover, as this first diagnosis of Raynaud's syndrome was not clinically observed until the July 2012 VA examination, the Board must emphasize that the first indication of this disorder is approximately 20 years since active duty.  Indeed, the Veteran has not indicated that such circulatory symptoms have existed since that time.  Therefore, service connection based on a continuity of symptoms since active duty is not warranted.  

Nevertheless, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

None of the clinical evidence has suggested a relationship between Raynaud's syndrome and active duty, and no treating physician has opined that such a relationship exists.  Moreover, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in July 2012.  On that occasion, after a thorough examination, the examiner opined that the Veteran's Raynaud's syndrome was less likely than not related to service, or to his service connected wrist disability.  The examiner reflected that Raynaud's syndrome is an "exaggerated reflex sympathetic vasoconstriction" that was unrelated to the musculoskeletal wrist disorder, which is usually caused by overuse.  

The Board finds that the examination was adequate for evaluation purposes.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

As a final matter, as the evidence of record indicates that this particular disorder may be diagnosed as Raynaud's syndrome, these symptoms may no longer be attributed to an "undiagnosed illnesses" under 38 C.F.R. § 3.317.  Therefore, at this point, service connection is also not warranted on this basis

Sleep Disorder and Psychiatric Disorder

With regard to the Veteran's claims related to a chronic sleep disorder and an acquired psychiatric disorder, other than PTSD with depression, the Board also determines that service connection is also not warranted for these disorders.  First, the service treatment records do not indicate the presence of insomnia or an acquired psychiatric disorder while in service.  Significantly, at a March 1993 reserve physical examination, he did not indicate the presence of either disorder.  

As to the presence of a current disability, the Veteran is already service-connected for PTSD and depression.  There is additional the evidence reflecting that he has also been at various times been diagnosed with anxiety disorder, somatoform disorder and bipolar disorder since May 2003.  However, these additional disorders were not observed at VA examinations in December 2005 and June 2011, which failed to diagnose anything beyond PTSD and depression.  

In order to clarify whether nature of the Veteran's psychiatric symptoms, the Veteran underwent a VA psychiatric examination in July 2012.  After a thorough psychiatric evaluation, the examiner diagnosed PTSD but also found that a diagnosis for any other psychiatric disorder was not warranted.  In providing this diagnosis, the examiner specifically noted that the last suggestion of bipolar disorder was prior to August 2004, and he denied any behavior characteristic of bipolar disorder at the time of the examination.  Moreover, psychological testing (specifically, MMPI-2 testing) did not suggest that a somatoform or bipolar diagnosis was warranted.  

Although the Board is aware that various psychiatric disorders such as somatoform disorder, bipolar disorder and anxiety disorder have been previously diagnosed, greater probative value is placed on the conclusions of the VA examiner's determination that a diagnosis for these disorders is not warranted.  The Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

As service connection is not for application unless the evidence indicates that a current disability exists, service connection is not warranted for a psychiatric disorder other than PTSD with depression.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining that the Veteran does not have a current diagnosis other than PTSD and depression, the Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McClain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Here, the Board has determined that the weight of the clinical evidence is against the conclusion that he had ever been diagnosed with a disorder other than PTSD with depression.  

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder, bipolar disorder, and somatoform disorder are identical under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130 (2015).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009). While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

Here, as in Amberman, the Veteran's service connected PTSD and his alleged other acquired psychiatric disorders (e.g., anxiety bipolar disorder) are evaluated under the same rating criteria.  The symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  The Veteran's PTSD is rated as 70 percent disabling and there are no psychiatric symptoms that have been excluded from that rating.  There would simply be no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).


As for his insomnia, the Veteran's complaints of difficulty sleeping have been typically associated with his service-connected acquired psychiatric disorder.  Those complaints have already been considered when assigning an appropriate disability rating for his acquired psychiatric disorder.  There is no instance where it was identified as a separate independent disorder.  Therefore, as was the case with his psychiatric complaints, service connection is not for application where there are symptoms without an associated clinical diagnosis.  See Brammer, 3 Vet. App. at 225.

Recognition is given to the fact that, since the Veteran has never been clinically diagnosed with insomnia, it may be considered part of an "undiagnosed illness," or otherwise may be considered "chronic fatigue syndrome."  38 C.F.R. § 3.317 (a)(2).  However, to be clear, the Board is not denying that the Veteran is experiencing symptoms of insomnia.  Rather, the Board has concluded that these complaints are already addressed under his service-connected acquired psychiatric disorder, and that there is no basis for service connection outside of what has already been granted.  

Other Considerations

In arriving at these conclusions, the Board has also considered the statements made by the Veteran relating his Raynaud's syndrome, sleep disorder and psychiatric symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a psychiatric disorder, sleep disorder or Raynaud's syndrome.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of these disorders are found to lack competency.

In conclusion, in light of the above discussion, the Board concludes that service connection is warranted for a bilateral hand disorder.  However, service connection for Raynaud's syndrome, sleep disorder and for any psychiatric disorder other than PTSD with depression is not warranted, and the appeal is denied to this extent.  


ORDER

A rating in excess of 20 percent for a right shoulder disorder is denied.

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and depression, is denied.

Service connection for arthritis in the hands is granted.  

Service connection for a bilateral hand disorder, diagnosed as Raynaud's syndrome, to include as due to service in the Southwest Asia theater of operations and as secondary to a service-connected wrist disability, is denied. 

Service connection for a chronic sleep disorder, to include as due to service in the Southwest Asia theater of operations, and as secondary to an acquired psychiatric disorder, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


